[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          FEBRUARY 22, 2007
                             No. 06-14066                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

               D. C. Docket No. 05-00009-MC-FTM-29-SPC

SHERI REDEKER-BARRY,


                                                     Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,
AMSOUTH BANK,
SUSAN STONIER,


                                                     Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (February 22, 2007)

Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:
       Sheri Redeker-Barry appeals the district court’s May 30, 2006, order

denying as moot her motion to “request a de novo determination of December 1,

2005, order denying Petition To Quash IRS Form 2039 Third-Party Summons,”

and the denial of her motion for reconsideration requesting the district court

reconsider the May 30, 2006, order. Though Redeker-Barry’s notice of appeal

states she is appealing the magistrate judge’s May 24, June 5, and December 1,

2005, orders denying her motions to quash and for reconsideration, this Court only

possesses jurisdiction to review the district court’s orders denying her “motion to

request a de novo determination” and final motion for reconsideration.

       First, AmSouth’s compliance with the IRS summons did not render this case

moot because the district court could have provided a partial remedy by ordering

the IRS to destroy or return all copies of the documents produced by AmSouth.

See Church of Scientology v. United States, 113 S. Ct. 447, 450 (1992).

Accordingly, the district court erred in denying Redeker-Barry’s “motion for a de

novo determination” as moot. Second, we have held that, where the legality of an

IRS summons is at issue, a taxpayer has a minimal right to discovery which can be

fulfilled through an evidentiary hearing at the district court. United States v.

Harris, 628 F.2d 875, 881 (5th Cir. 1980).1 The district court erred in denying


       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior

                                               2
Redeker-Barry the opportunity to conduct discovery before denying her “motion to

request a de novo determination.” We vacate the denial of Redeker-Barry’s

motion, and remand to the district court for discovery and consideration of whether

the IRS summons of Redeker-Barry’s records from AmSouth should be quashed.

       VACATED AND REMANDED.




to close of business on September 30, 1981.

                                              3